Title: To Thomas Jefferson from William Schultz, 26 August 1808
From: Schultz, William
To: Jefferson, Thomas


                  
                     Sir!
                     Philadelphia 26 aug: 1808.
                  
                  Knowing from informations, of your Zeal towards the advancement of improvments, in this Country, and the patronising of things that will be of benefit to Society at large, I take the liberty to solicit your aid, being informd that your liberality has never been exelled to the lean of 500 dollers, the following are the Machines which I intent to take out patents for, should I receive that asistance from You as will enable me, to prosecute my enquiries to these as well as other subjects in contemplation, But should I not be able so to do, my plans will be abortive.
                  I shoud not have taken this liberty for such I consider if, had I not been informed that independent of your patronizering useful American improvments you were well disposed towards those [here] from abroad, I do assure you Sir, that by so doing it will be the Means of bringing me into buiseness.
                  As Enginier I have invented the following Machines to be put in operation, by human arms only, & by ther Means of their Mechanisms their power is Encreced & lightened in the working.
                  1. a Windles to lift the anchers on Bord a Vessel with half the hands as commenly required.
                  2. a Mehanical Pump,
                  3. a Mechanical Fire Engine
                  4. a Wheel for Shopyards, with which 32 men can spin at once & by which, the Thread becomes moer Evner, en better.
                  5. a Cart to wet the streets & fiels which fills by it self when carried into the water.
                  6. a Machine from 5 to 24 feet to Clear Creeks Move ground in Rivers & to drive Piles.
                  7. a Waggon or Stage drawn by 4 horses to cary 24 person et once.
                  8. a Machine to Saive men & goods from Fire, even from a verry high story.
                  9. a Nyw invention of a Tellegraph with which 10. Millions of Signals can be made in a Easy way.
                  10. a Haudraulik Machin to Reis waatter wed out Fire.
                  Ewery thing arrangd after Calculation on Mathematical & physical Principles. 
                  I am respectfully, Sir your Obedt. humb. Servt.
                  
                     William Schultz.
                  
               